In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-293 CR

NO. 09-07-294 CR

____________________


RONNIE JOSEPH JACKSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 97298 and 97419 




MEMORANDUM OPINION
	Ronnie Joseph Jackson was convicted and sentenced on indictments for possession
of a controlled substance.  Jackson filed notices of appeal on May 29, 2007.  The trial court
entered certifications of the defendant's right to appeal in which the court certified that these
are plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by the
district clerk.
	On June 7, 2007, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a part
of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been supplemented
with amended certifications.
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.


  
								CHARLES KREGER
								            Justice
 

Opinion Delivered July 25, 2007
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.